Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00020-CV

                                              Edward BELL,
                                                Appellant

                                                      v.

                                              Deborah BELL,
                                                 Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2003-CI-18349
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2013

DISMISSED FOR WANT OF PROSECUTION

           On December 28, 2012, appellant Edward Bell filed a notice of appeal from the trial

court’s judgment signed November 7, 2012. 1 The clerk’s record was due January 7, 2013, sixty

days after the judgment was signed. TEX. R. APP. P. 35.1. On January 8, 2013, the District Clerk

of Bexar County filed a notification stating the clerk’s record would not be filed because

appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record and is

1
  A copy of the “Amended Order Granting Deborah Bell’s Motion to Dismiss and Denying Motion for Sanctions”
attached to the Motion to Dismiss and Motion for Sanctions filed by appellee Deborah Bell on January 18, 2013
reflects that the order was signed on November 6, 2012, not November 7, 2012; regardless, the clerk’s record was
due on January 7, 2013, the Monday following the expiration of sixty days. See TEX. R. APP. P. 4.1(a).
                                                                                   04-13-00020-CV


not entitled to appeal without paying the fee. On January 16, 2013, we ordered appellant to

provide written proof to this court on or before January 28, 2013, that either (1) the clerk’s fee

has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to

appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within

the time provided, his appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b). Appellant has not responded to our order.

       We therefore order this appeal dismissed for want of prosecution. See id. We further

order that appellee, Deborah Bell, recover her costs of this appeal from appellant. The Motion to

Dismiss and Motion for Sanctions filed by appellee Deborah Bell on January 18, 2013 is moot.



                                                     PER CURIAM




                                               -2-